t c memo united_states tax_court roger muldavin et al petitioners v commissioner of internal revenue respondent docket nos filed date roger muldavin pro_se lynn m brimer for respondent memorandum opinion tannenwald judge respondent determined deficiencies in and additions to federal income taxes as follows the following cases are consolidated herewith for purposes of briefing and opinion jean muldavin docket no jean and roger muldavin docket no and jean and roger muldavin docket no roger muldavin additions to tax_year deficiency sec_6651 sec_6653 sec_6654 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- plu sec_50 percent of the interest on dollar_figure dollar_figure and dollar_figure for and respectively jean muldavin additions to tax_year deficiency sec_6651 sec_6653 sec_6654 sec_6661 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- plu sec_50 percent of the interest on dollar_figure dollar_figure and dollar_figure for and respectively roger and jean muldavin additions to tax_year deficiency sec_6653 sec_6661 sec_6662 dollar_figure big_number dollar_figure --- dollar_figure --- --- dollar_figure this case was submitted by the parties fully stipulated under rule the stipulation of facts and attached exhibits are incorporated herein by this reference the submission was accompanied by a stipulation of settled issues and by an explanation by the parties that the sole issue for decision with unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the possible exception according to petitioners of jurisdictional matters is whether petitioners are entitled to an oil depletion_allowance in excess of percent of their reported royalty income background petitioners are husband and wife they resided in arcadia michigan at the time the petitions herein were filed they filed their federal_income_tax returns at the covington kentucky service_center prior to petitioners' marriage jean muldavin mrs muldavin owned in fee simple a piece of property in manistee county michigan the property on date she entered into an oil_and_gas lease with j l orr whereby orr as lessee had the exclusive right to produce oil on the property in exchange for which the lessee shall deliver to the credit of the lessor as royalty free of cost in the pipe line to which lessee may connect its wells the equal one-eighth part of all oil produced and saved from the leased premises or at the lessee's option may pay to the lessor for such one-eighth royalty the market price for oil of like grade and gravity prevailing on the day such oil is run into the pipe line or into storage tanks subsequent to petitioners' marriage mrs muldavin transferred her interest in the property to roger and jean muldavin as husband and wife at some point shell oil company shell became the successor_in_interest of j l orr on date petitioners' fractional interest in the oil produced and saved from the property wa sec_79 dollar_figure of one-eighth royalty interest or in decimal during the years at issue petitioners received and reported on their tax returns gross royalty income from the well identified as muldavin in the following amounts year amount dollar_figure big_number big_number big_number big_number in respondent's determinations the foregoing amounts were reduced to take into account windfall profit taxes depletion_allowance pincite percent legal fees and state severance taxes discussion in order to enable us better to focus on the question of the proper depletion_allowance we first address the following other issues raised by petitioners they contend that our jurisdiction is defective because respondent lacked authority to issue the deficiency notices involved herein those assertions are similar to those raised by tax protesters which have been uniformly rejected by cases too numerous to cite they are totally without merit they assert that three of the deficiency notices are untimely this contention is directly contrary to the stipulation of settled issues and accordingly is rejected they seek to have us reopen years prior to in order to give petitioners the benefit for those years of what they claim is more favorable treatment in the stipulation of settled issues for the years before us we reject this attempt for the simple reason that in the apparent absence of any pending deficiency notices and petitions for the earlier years we are without jurisdiction to deal with petitioners' assertions we note in passing that it would appear that the period of limitations has long since expired in respect of any overpayments of taxes for those earlier years they seek to have us deal with levies and liens in respect of matters not involved in this proceeding and apparently relating to the windfall profit excise_taxes for other years in particular here again we are without jurisdiction in respect of any such levies or liens beyond this we have no jurisdiction in respect of a year not before u sec_3 or in respect of sec_6214 provides that we shall consider such facts with relation to the taxes for other years or calendar quarters as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid continued windfall profit taxes which are apparently not subject_to an existing separate notice_of_deficiency see 86_tc_1222 in this connection we note that petitioners have offered no explanation which would indicate how any windfall profit taxes for earlier years would affect our determination of the taxes owed in respect of the years before us they appear to be asking us to decide that they should not be considered in the category of producer for purposes of the windfall profit tax that issue has previously been decided against them for the years through based upon the same documents relating to their arrangement with shell as are involved herein muldavin v commissioner tcmemo_1991_481 affd without published opinion 977_f2d_582 6th cir as far as we can determine there were no changes between facts or law applicable to that case and those applicable herein with the result that petitioners would be collaterally estopped from relitigating the producer issue even if it were assumed to be within our jurisdiction 333_us_591 they devote a considerable portion of their brief to asserting that there are facts relating to the windfall profit continued emphasis added taxes paid_by shell which need to be established in order to determine the correct amounts attributable to petitioners to the extent that petitioners may be questioning only the amounts allowed by respondent for such taxes in the years before us separately from the depletion_allowance we note that no reference to this point was made in the submission of this case fully stipulated such submission precludes the use of further evidence by a party absent the consent of the other party and or an appropriate order of the court rule b the fact that the case was submitted fully stipulated does not relieve petitioners of their burden_of_proof as to facts necessary to sustain their position see meunier v commissioner tcmemo_1991_446 while the full impact of petitioners' assertions is not easily determined we are satisfied that there are no extraordinary circumstances which would justify our reopening this fully stipulated case and ordering a trial to the extent that the facts and arguments which petitioners set forth are directed toward obtaining a decision from us that shell withheld too large a portion of windfall profit taxes in respect of their share of the oil production we simply have no jurisdiction to resolve this apparent dispute with shell they seek damages for alleged errors by respondent in the handling of their tax matters the simple answer to this contention is that we are without jurisdiction to consider their requests we now turn to an analysis of the issue as to whether petitioners are entitled to a depletion_allowance in excess of percent of their gross royalty income as we see it there are two prongs to petitioners' position first they contend that as owners of the land they are entitled to the entire percentage_depletion allowance given that shell as an integrated oil producer is not entitled to such an allowance second they contend that their percentage_depletion allowance should be calculated on the basis of the market price as provided in sec_1_613-3 income_tax regs for reasons hereinafter set forth we reject both contentions sec_611 provides for a reasonable allowance for depletion in the case of oil wells sec_611 provides that in the case of a lease the deduction under this section shall be equitably apportioned between the lessor and lessee with exceptions not applicable to petitioners the depletion_allowance for oil wells is with respect to a limited quantity of the taxpayer's average_daily_production of oil percent of the gross_income_from_the_property excluding from such gross_income petitioners set forth in their briefs extensive data related to this calculation such data however is not evidence and therefore in any event would not be considered rule b see also supra pp an amount equal to any rents or royalties_paid_or_incurred by the taxpayer in respect of the property sec_613 sec_613a it has long been decided that the gross_income_from_the_property is the gross_income_from_the_property received by the taxpayer claiming the deduction for depletion 303_us_376 293_us_312 41_bta_565 affd 120_f2d_942 5th cir accordingly for purposes of computing the amount of average_daily_production to which the depletion_allowance will apply sec_613a provides that the average_daily_production for a taxpayer with a partial interest is equal to the total production of the property times the taxpayer's percentage participation in the revenue from such property applying the foregoing statutory provisions it is clear that where more than one taxpayer is involved the depletion_allowance for any one taxpayer cannot be calculated on the gross_income_from_the_property as a whole since the allowance must be apportioned equitably in keeping with the respective interests of lessor and lessee helvering v twin bell oil syndicate supra 51_tc_1005 affd 428_f2d_721 2d cir cf sec_613a thus petitioners' argument based on their title to the land is without merit it is equally clear the gross_income used is the amount actually or constructively received by the taxpayer helvering v mountain producers corp supra thus petitioners cannot claim depletion on another interest holder's gross_income_from_the_property whether or not such taxpayer is entitled to a depletion_allowance the fact that shell may be a major integrated oil producer precluded from using percentage_depletion see 102_tc_721 is beside the point particularly since shell is still entitled to a depletion_allowance based on the cost method sec_611 and sec_612 in a similar vein petitioners' arguments based upon the use of market price and its relationship to controlled price are also irrelevant particularly in light of petitioners' efforts to reconstruct the price movements going back to insofar as a controlled price is concerned that phrase has no bearing in the years before us since federal oil price controls were lifted in see 100_tc_382 with respect to market price we see no basis for applying such a standard herein that standard referred to as representative_market_or_field_price sec_1_613-3 income_tax regs applies to taxpayers generally integrated producers who do not sell their oil or gas in the immediate_vicinity_of_the_well and who thus must calculate a gross_income_from_the_property which excludes amounts received for transportation or refining etc petitioners do not fall within the category of an integrated producer see 88_f3d_968 fed cir exxon corp v commissioner supra and cases discussed therein another of petitioners' arguments is that their lease agreement with shell provides that petitioners should receive their royalty income free of cost which petitioners construe to mean that shell should bear the liability for all taxes related to the lease including those imposed on them this argument fails because whatever the scope of the phrase free of cost the agreement of one party to pay the other's taxes is not binding on respondent and does not alter liability for such taxes under the code 78_tc_100 13_tc_397 affd 200_f2d_560 2d cir 24_bta_828 petitioners seek to share shell's status as an integrated oil producer in order to be able to utilize a market price measurement for percentage_depletion allowance but without regard to the fact that an integrated producer was not entitled to percentage_depletion during the taxable years before us under sec_613a effective for taxable years commencing after date and without any corresponding adjustment to the amount includable in their gross_income we are not prepared to accept petitioners' pick-and-choose approach exxon corp and subsidiaries v united_states f 3d supra upon which petitioners rely in respect of the market price issue dealt with the taxable_year and with natural_gas subject_to a fixed contract which continued to be entitled to percentage_depletion under sec_613a such being the case and taking into account the circumstances of the case before us we find it unnecessary to direct our attention to the seeming conflict in rationale between exxon corp and subsidiaries v united_states f 3d supra and exxon corp v commissioner t c supra in respect of an allowance for depletion in excess of actual receipts under sec_1_613-3 income_tax regs additionally we note that the failure to adjust the amount includable in gross_income has been considered a significant element to be taken into account in respect of the attempt by taxpayers to increase the amount to which the depletion percentage should be applied see exxon corp v commissioner t c pincite petitioners' gross_income_from_the_property for purposes of the depletion_allowance is their royalty income in the amount the taxable_year is a year prior to the statutory amendments which eliminated the allowance of percentage_depletion to integrated oil producers that they received and reported on their returns we hold that the depletion_allowance i sec_15 percent of those amounts to give effect to the parties' stipulation of settled issues and the above holding decisions will be entered under rule
